Title: John Melish to Thomas Jefferson, 15 December 1812
From: Melish, John
To: Jefferson, Thomas


          sir Philadelphia 15 Decr 1812  
          I duly received your esteemed favour of February last, and thank you for the information it contained, which I availed myself of in appointing an agent at Richmond.
          The “Travels in the United States” is now compleated and will be published to-morrow. By this Post I have sent you a Copy, with a map of the Seat of War, and explanatory Pamphlet;—all of which I beg you will accept; and I shall be happy should they meet your approbation.
          With sentiments of respect & esteem I remain Sir Your ob. Ser.John Melish
         